—Judgment unanimously affirmed. Memorandum: By failing to move to withdraw the guilty plea or to vacate the judgment of conviction, defendant failed to preserve for our review his contention that the plea allocution was deficient (see, People v Lopez, 71 NY2d 662, 665), and the “plea allocution does not qualify for the narrow, ‘rare case’ exception to the preservation doctrine” (People v Toxey, 86 NY2d 725, 726, rearg denied 86 NY2d 839, quoting People v Lopez, supra, at 666). Defendant also failed to preserve for our review his contention that he was improperly sentenced as a second felony offender (see, People v Pellegrino, 60 NY2d 636, 637; People v Harris, 246 AD2d 401, lv denied 91 NY2d 925; People v Perez, 245 AD2d 143, lv denied 91 NY2d 944). We decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Supreme Court, Onondaga County, Brunetti, J. — Criminal Possession Controlled Substance, 2nd Degree.) Present — Green, J. P., Hayes, Pigott, Jr., Scudder and Balio, JJ.